Per Curiam.
Suit by the appellees against the appellant, Samuel S. Higgins and William W Higgins, As to William W., process was returned “not found.”
Samuel S. answered, amongst other things, that said William W., on, &c., at, &c., “unlawfully made a certain lottery to .be drawn in said state of Indiana, for a division of personal and real property, to-be determined by chance, said lottery not being authorized by law, and the said plaintiffs well knowing the purposes of. said William W. Higgins in making said lottery, and that said Higgins was making said lottery, in furtherance thereof assisted him, the said William, in preparing said lottery and arranging the grounds in and about the same, in consideration of which service so rendered as'aforesaid, and materials furnished, the said note was given, and for no other or" different consideration; wherefore,” &c.
A demurrer was sustained to this answer, and exception taken.
Final judgment was rendered for the plaintiffs against Samuel S., and he appeals to this Court.
The point raised is as to the sufficiency of the answer. The question involved in the answer, is fully discussed in the case of Riggs v. Adams, 11 Ind. R. 199, and, according to the principle decided in that case, the answer is not sufficient.
The judgment is affirmed with costs.